DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 12, and 17 have been amended.
Claims 1-20 are still pending for consideration.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-8, 10-13, 15, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. (US 20220015742 A1) in view of Suri (US 20110299754 A1).
Regarding claim 1, Grover et al. teaches a computer-implemented method (see para [0058]; “the methods can be implemented as a software application for computers, handheld devices, or instruments including portable devices (e.g., a laptop computer, tablet, or cell phone)”) of processing images to determine integrity of an implant, the method comprising: receiving an ultrasound image of an implant in a body of a subject (see Abstract, para [0009]; “systems and methods capable of automatically detecting and qualitatively and quantitatively analyzing bodily implants in medical images, such as ultrasound images”); determining one or more characteristics of a surface of the implant based on an intensity of pixels according to greyscale range of the ultrasound image (see para [0034]; “The analysis of the implants according to the systems and methods taught herein provide data on the quantified intensity (such as echogenicity) and homogeneity of the implant. Other data which the systems and methods are capable of providing can include, but is not limited to, density, size, deformation, formation time, formation efficacy and stability, degradation of the implant, and/or confirmation of the implant's presence or lack thereof. Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant’ see also para [0039]; “The image is analyzed, e.g., using the software and/or algorithms of the invention, on a pixel-by-pixel basis to assign one of 256 gray-scale values to one or more pixels in the ROI (the values ranging from 0 (black) to 255 (white))”); generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data (see para [0105]; “The systems and methods of the invention and algorithms relating to them can be used to predict and track the speed of degradation of implants, such as implants made using the materials of these examples” see also para [0049]; “If a sample of representative images is present, the images can be compared to each other for commonalities and differences. Such comparison provides information on extractable and removable features from the image at hand. For instance, bulk intensity can indicate common features between images. Furthermore, given a stack of images, a composite image can be used to form a single representative image that is used for all calculations and analysis”); and displaying the predicted status of the implant (see Fig. 9 and Fig. 10, para [0022]; “FIG. 4 is a graph displaying the correlation between automated and manual ROI extraction and analysis. The high R.sup.2 value shows that 96.5% of the automated data aligns with the manual measurements”). However, Grover does not teach as further claimed, but
Suri teaches converting the ultrasound image to at least one sine-function; determining, based on the at least one sine-function (see para [0093-0095]; “Multi-resolution image processing yields the DSVS (down sampled vascular scan) image. FIG. 8 shows the down sampling or fine to coarse resolution system. One of the four systems can be used for fine to coarse sampling. The role of the multi-resolution process is to convert the image from fine resolution to coarse resolution. Those skilled in the art of down sampling any use off the shelf down sampling methods. One of the very good down samplers are Lanczos interpolation. This is based on the sinc function which can be given mathematically as sin c ( x ) = sin ( .pi. x ) .pi. x . ##EQU00003## [0094] Since the sinc function never goes to zero, practical filter can be implemented by taking the sinc function and multiplying it by a "window", such as Hamming and Hann, giving an overall filter with finite size. We can define the Lanczos window as a sine function scaled to be wider, and truncated to zero outside of the main lobe. Therefore, Lanczos filter is a sine function multiplied by a Lanczos window. Three lobed. Lanczos filter can be defined as Lanczos 3 ( x ) = { sin ( .pi. x ) sin ( .pi. x 3 ) .pi. x .pi. x 3 , if x .ltoreq. 3 0 , if x &gt; 3 ##EQU00004## [0095] Although Lanczos interpolation is slower than other approaches, it can obtain the best interpolation results because Lanczos method attempts to reconstruct the image by using a series of overlapping sine waves to produce what's called a "best fit" curve”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Suri in order to obtain the best interpolation results and best fit curve (see para [0093-0095]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.
 	Grover et al. in the combination further teach wherein the implant is a breast implant (see para [0031] “Areas in the body that can be the site of a medical implant include, but are not limited to, vas deferens, fallopian tube, aneurysms, urethra, ureters, arteries, veins, lungs, kidneys, gastrointestinal organs/tract, breasts, and the heart, and combinations thereof”).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
 	Grover et al. in the combination further teach wherein the database of image data includes simulated or real images exhibiting echo lines, a snowstorm feature, or a combination thereof (see para [0034]; “The analysis of the implants according to the systems and methods taught herein provide data on the quantified intensity (such as echogenicity) and homogeneity of the implant. Other data which the systems and methods are capable of providing can include, but is not limited to, density, size, deformation, formation time, formation efficacy and stability, degradation of the implant, and/or confirmation of the implant's presence or lack thereof. Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant” see also para [0011]; “the location of the implant, the homogeneity or heterogeneity of the implant, the degradation of the implant over time, and safety readouts such as fibrosis, immunological responses/tissue reactivity, and/or intracutaneous thickness” heterogeneous of the implant implies snowstorm feature).
Regarding claim 7, the rejection of claim 1 is incorporated herein.
 	Grover et al. in the combination further teach wherein determining the one or more characteristics includes calculating a change in the greyscale intensity of pixels in a vertical direction of the ultrasound image (see para [0039]; “Echogenicity is defined as the average intensity, or brightness, of the ROI within the image…. For example, echogenicity can be determined by imaging one or more regions of interest (ROI) and measuring the mean gray level within one or more of the selected regions of interest (ROI). The image is analyzed, e.g., using the software and/or algorithms of the invention, on a pixel-by-pixel basis to assign one of 256 gray-scale values to one or more pixels in the ROI (the values ranging from 0 (black) to 255 (white)). According to embodiments, the methods disclosed herein are capable of detecting the gray-scale value of one or more or each pixel in the ROI of the image” the intensity calculation to assign the gray-scale value in a pixel-by pixel basis implies calculating pixel locations correspond to (x,y), x is in the downward vertical direction).
Regarding claim 8, the rejection of claim 5 is equally applicable here.
Regarding claim 10, the rejection of claim 1 is incorporated herein.
 	Grover et al. in the combination further teach wherein the method further comprises calculating a probability of implant failure based on the determined one or more characteristics (see para [0011-0014]; “For example, if an implant is capable of degradation or reversal, then imaging must be performed to locate the implant prior to reversal. As the systems and methods are capable of determining the location of the implant, length of the implant, and other features, they are capable of guiding the degradation or reversal process and ascertaining its progress. Other uses and advantages of the systems and methods, only some of which are discussed herein, include quantification and/or qualification of one or more implant features including: echogenicity, length/width of the implant, the location of the implant, the homogeneity or heterogeneity of the implant, the degradation of the implant over time, and safety readouts such as fibrosis, immunological responses/tissue reactivity, and/or intracutaneous thickness”), and displaying the predicted status of the implant includes displaying the probability (see para [0058]; “The computer, handheld device, or instrument can include such hardware as one or more processors (CPU), a display, input/output ports… Such software application can also enable the user to choose which measurements to output (e.g., average intensity and density). Furthermore, the software application can also ask the user which visual representations the user prefers (e.g., the original image, the extracted ROI, the outlined image, and/or the associated plot profile of said ROI” see also para [0066]; “The method outputs data to represent the ROI's echogenicity and homogeneity (though numerous other measurements can be reported following the successful extraction of the ROI, labelled C on the flowchart)”).
Regarding claim 11, the rejection of claim 1 is incorporated herein.
Grover et al. in the combination further teach wherein generating the predicted status of the implant is performed by an artificial neural network (see para [0010]; “machine learning algorithms may be applied to identify and analyze the implants more accurately and efficiently, especially if algorithms are used more frequently or the number of images inputted into the algorithm are increased”).
Regarding claim 12, Grover et al. teaches a system for processing images to determine integrity of an implant, the system comprising: at least one data storage device storing instructions processing images to determine integrity of an implant; and at least one processor configured to execute the instructions to perform a method comprising (see para [0059]; “the software application or computer-executable instructions are capable of being stored on a memory storage of the computer, handheld device, or instrument and instructing one or more processors (CPU) of such computer, handheld device, or instrument to perform any of the methods, processes, operations, and algorithms described herein”): receiving an ultrasound image of an implant in a body of a subject (see Abstract, para [0009]; “systems and methods capable of automatically detecting and qualitatively and quantitatively analyzing bodily implants in medical images, such as ultrasound images”); determining one or more characteristics of a surface of the implant based on an intensity of pixels according to greyscale range of the ultrasound image (see para [0034]; “The analysis of the implants according to the systems and methods taught herein provide data on the quantified intensity (such as echogenicity) and homogeneity of the implant. Other data which the systems and methods are capable of providing can include, but is not limited to, density, size, deformation, formation time, formation efficacy and stability, degradation of the implant, and/or confirmation of the implant's presence or lack thereof. Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant’ see also para [0039]; “The image is analyzed, e.g., using the software and/or algorithms of the invention, on a pixel-by-pixel basis to assign one of 256 gray-scale values to one or more pixels in the ROI (the values ranging from 0 (black) to 255 (white))”); describe the one or more characteristics of the implant (see para [0034]; “Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant”); generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data (see para [0105]; “The systems and methods of the invention and algorithms relating to them can be used to predict and track the speed of degradation of implants, such as implants made using the materials of these examples” see also para [0049]; “If a sample of representative images is present, the images can be compared to each other for commonalities and differences. Such comparison provides information on extractable and removable features from the image at hand. For instance, bulk intensity can indicate common features between images. Furthermore, given a stack of images, a composite image can be used to form a single representative image that is used for all calculations and analysis”); and displaying the predicted status of the implant (see Fig. 9 and Fig. 10, para [0022]; “FIG. 4 is a graph displaying the correlation between automated and manual ROI extraction and analysis. The high R.sup.2 value shows that 96.5% of the automated data aligns with the manual measurements”). However, Grover does not teach as further claimed, but
Suri teach wherein the processor uses at least one sine function (see [0094]; “Although Lanczos interpolation is slower than other approaches, it can obtain the best interpolation results because Lanczos method attempts to reconstruct the image by using a series of overlapping sine waves to produce what's called a "best fit" curve”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Suri in order to obtain the best interpolation results and best fit curve (see para [0095]).
Regarding claim 13, the rejection of claim 12 is incorporated herein.
Grover et al. in the combination further teach wherein the at least one data storage device comprises the database of image data (see para [0059]; “Other components of the computing device can include a database stored on the non-transitory computer readable storage media”).
Regarding claim 15, the rejection of claim 5 is equally applicable here.
Regarding claim 18, the rejection of claim 7 is equally applicable here.

Claims 3, 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. in view of Suri as applied in claims above, and further in view of Govreen et al. (US 20210244856 A1). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Grover et al. and Suri as a whole dose not teach as further claimed, but 
Govreen et al. teach wherein the database of image data includes a plurality of breast implant ultrasound images exhibiting extracapsular ruptures, contractures, and combinations thereof (see para [0145]; “As described above, in the case of extravasated implant material such as when the implant ruptures, the silicone of prior art implants appears as a cyst or tissue as shown in FIG. 5E. By contrast, as shown in FIG. 5F, extravasated composite material of the physiologic aberrations such as cysts, whether intracapsular or extracapsular due to the presence of the additives”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Govreen et al. in order to easy identify the leak from the implant, indicating a ruptured implant (see para [0145]).
Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Govreen et al. in the combination further teach wherein determining the one or more characteristics includes determining a spatial period of consecutive echogenic lines (see para [0011]; “The lines such as line 334 in the images are guide wires for spatial marking of the tumor sites to aid the surgeons who performed the excision”).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Govreen et al. in the combination further teach wherein determining the one or more characteristics includes distinguishing a snowstorm indicative of extracapsular rupture from a noise snowstorm (see para [0025-26]; “Further, as shown, prior art implants cause visual noise that interferes with the ability of the radiologist to detect abnormalities. Finally it would be preferable, in case of a rupture of the shell, for the silicone material to remain cohesive and prevent migration to other parts of the body or for the silicone material to be easily identifiable so as to be able to differentiate it from tissue” see also para [0099]; “The composite material of the current invention preferably includes additives such that, in case of rupture, the extravasated composite material of the present invention is easily identifiable using imaging technology and distinguishable from physiologic aberrations such as cysts, whether intracapsular or extracapsular due to the presence of the additives. As a non-limiting example, hyperechoic particles have the advantage that they are easy to identify if they leak from the implant, indicating a ruptured implant”).
Regarding claim 16, the rejection of claim 3 is equally applicable here.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. in view of Suri as applied in claims above, and further in view of Shiratani (US 20190034800 A1).
Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Grover et al. and Suri as a whole dose not teach as further claimed, but 
Shiratani teaches wherein the database of image data includes at least 50,000 images (see para [0026]; “The capsule endoscope image database 3 stores second image group that is an image data group of images captured at the second frame rate by a capsule endoscope (hereinafter, referred to as a “second image group”) and stores correct answer labels for recognizing the landmark (hereinafter, referred to as a “second correct answer label”). Incidentally, the number of images in the second image group is smaller than the number of images in the first image group. For example, but not limited to, the second image group includes 50,000 images, while the first image group includes 500,000 images”.  It should be noted that applicant’s specification discloses 50,000 images in the database as exemplary.). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Shiratani in order a CNN performs learning to decrease an error and update the weights of the parameters (see para [0026]).
Regarding claim 14, the rejection of claim 4 is equally applicable here.

Claims 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. (US 20220015742 A1) in view of Vignon et al. (US 20200121295 A1).
Regarding claim 17, Grover et al. teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method (see para [0059]; “the software application or computer-executable instructions are capable of being stored on a memory storage of the computer, handheld device, or instrument and instructing one or more processors (CPU) of such computer, handheld device, or instrument to perform any of the methods, processes, operations, and algorithms described herein…… The memory can be or include a non-transitory computer readable storage media such as RAM. Other components of the computing device can include a database stored on the non-transitory computer readable storage media”) for processing images to determine integrity of an implant, the method including: receiving an ultrasound image of an implant in a body of a subject (see Abstract, para [0009]; “systems and methods capable of automatically detecting and qualitatively and quantitatively analyzing bodily implants in medical images, such as ultrasound images”); determining one or more characteristics of a surface of the implant based on a greyscale intensity of pixels of the ultrasound image(see para [0034]; “The analysis of the implants according to the systems and methods taught herein provide data on the quantified intensity (such as echogenicity) and homogeneity of the implant. Other data which the systems and methods are capable of providing can include, but is not limited to, density, size, deformation, formation time, formation efficacy and stability, degradation of the implant, and/or confirmation of the implant's presence or lack thereof. Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant’ see also para [0039]; “The image is analyzed, e.g., using the software and/or algorithms of the invention, on a pixel-by-pixel basis to assign one of 256 gray-scale values to one or more pixels in the ROI (the values ranging from 0 (black) to 255 (white))”); generating a predicted status of the implant based on the one or more characteristics (see para [0105]; “The systems and methods of the invention and algorithms relating to them can be used to predict and track the speed of degradation of implants, such as implants made using the materials of these examples”); and displaying the predicted status of the implant (see Fig. 9 and Fig. 10, para [0022]; “FIG. 4 is a graph displaying the correlation between automated and manual ROI extraction and analysis. The high R.sup.2 value shows that 96.5% of the automated data aligns with the manual measurements”). However, Grover does not teach as further claimed, but
Vignon et al. teaches by comparing distances between at least one mathematically modeled image feature of the one or more characteristics with in a database of image data and the one or more characteristics of the ultrasound image (see para [0181-[0183]; “FIG. 3 shows a comparison between an ultrasound image of a heart at various stages in the method describe above with reference to FIG. 2…. The first image 260 shows the original ultrasound image captured from the raw channel data. As can be seen, the image contains a high level of noise and the details are difficult to make out. [0183] The second image 270 shows the ultrasound image at stage 230 of the method, where the image has been reconstructed with the sparse sinusoidal decomposition as described above. In this example, the order of the model, N=4, meaning that the channel data at each depth is modeled as a sum 4 of sinusoids. The improvement in image clarity can already be seen; however, the signal is still noisy and the finer details, particularly towards the top of the image, remain largely unclear” the second image 270 is mathematically modeled image). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Vignon et al. in order to maintain image quality and to form the final clutter filtered ultrasound image (see para [0095]).
Regarding claim 20, the rejection of claim 17 is incorporated herein.
 	Grover et al. in the combination further teach wherein the method further comprises calculating a probability of implant failure based on the determined one or more characteristics (see para [0011-0014]; “For example, if an implant is capable of degradation or reversal, then imaging must be performed to locate the implant prior to reversal. As the systems and methods are capable of determining the location of the implant, length of the implant, and other features, they are capable of guiding the degradation or reversal process and ascertaining its progress. Other uses and advantages of the systems and methods, only some of which are discussed herein, include quantification and/or qualification of one or more implant features including: echogenicity, length/width of the implant, the location of the implant, the homogeneity or heterogeneity of the implant, the degradation of the implant over time, and safety readouts such as fibrosis, immunological responses/tissue reactivity, and/or intracutaneous thickness”).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. in view of Vignon et al. as applied in claims above, and further in view of Govreen et al.
Regarding claim 19, the rejection of claim 17 is incorporated herein. The combination of Grover et al. and Vignon et al. as a whole dose not teach as further claimed, but 
Govreen et al. teach wherein determining the one or more characteristics includes distinguishing a snowstorm indicative of extracapsular rupture from a noise snowstorm (see para [0025-26]; “Further, as shown, prior art implants cause visual noise that interferes with the ability of the radiologist to detect abnormalities. Finally it would be preferable, in case of a rupture of the shell, for the silicone material to remain cohesive and prevent migration to other parts of the body or for the silicone material to be easily identifiable so as to be able to differentiate it from tissue” see also para [0099]; “The composite material of the current invention preferably includes additives such that, in case of rupture, the extravasated composite material of the present invention is easily identifiable using imaging technology and distinguishable from physiologic aberrations such as cysts, whether intracapsular or extracapsular due to the presence of the additives. As a non-limiting example, hyperechoic particles have the advantage that they are easy to identify if they leak from the implant, indicating a ruptured implant”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Govreen et al. in order to easy identify and be able to differentiate it from tissue (see para [0145]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668